        Case: 1:19-cv-01709-DCN Doc #: 7 Filed: 10/03/19 1 of 12. PageID #: 28




                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE NORTHERN DISTRICT OF OHIO
                                          EASTERN DIVISION

FORREST WHIGHAM                                 :
                                                :       CASE NO. 1:19-cv-01709-DCN
                   Plaintiff,                   :
                                                :
v.                                              :       JUDGE DONALD C. NUGENT
                                                :
                                                :
SOUTHWEST GENERAL                               :
HEALTH CENTER.                                  :
                                                :
                   Defendant.                   :


                            DEFENDANT’S ANSWER TO PLAINTIFF’S
                       COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES

         For its Answer to Plaintiff Forrest Whigham’s (“Plaintiff”) Complaint For Injunctive

Relief and Damages (the “Complaint”), Defendant Southwest General Health Center

(“Defendant”) makes the following admissions, denials, statements, and defenses:

         1.        Paragraph 1 of the Complaint contains a legal conclusion to which no response is

required. To the extent that this Court requires a response, Defendant admits that jurisdiction is

proper in this Court.

         2.        Paragraph 2 of the Complaint contains a legal conclusion to which no response is

required. To the extent that this Court requires a response, Defendant admits that venue is proper

in this Court.

         3.        Defendant admits that Plaintiff has sought medical treatment at Defendant’s

facility, but is without sufficient knowledge or information to respond to the remaining

allegations contained therein and, therefore, denies the remaining allegations contained in

Paragraph 3 of the Complaint.



4821-8615-8760.1                                    1
        Case: 1:19-cv-01709-DCN Doc #: 7 Filed: 10/03/19 2 of 12. PageID #: 29




         4.        Defendant admits that it is organized under the laws of the State of Ohio, and

provides medical care services at its facility located in Cuyahoga County, Ohio, but denies the

remaining allegations contained in Paragraph 4 of the Complaint. Further answering, Defendant

states that it is a corporation for non-profit.

         5.        Paragraph 5 of the Complaint contains a legal conclusion to which no response is

required.      To the extent a response is deemed required, Defendant admits the allegations

contained in Paragraph 5 of the Complaint.

                                        FACTUAL ALLEGATIONS

         6.        Defendant incorporates its responses to Paragraphs 1 through 5 of the Complaint

as if fully rewritten herein.

         7.        Defendant is without sufficient knowledge or information to respond to the

allegations contained therein and, therefore, denies the allegations contained in Paragraph 7 of

the Complaint.

         8.        Defendant admits that American Sign Language is a language distinct from

English, but denies any remaining allegations contained in Paragraph 8 of the Complaint.

         9.        Defendant denies the allegations contained in Paragraph 9 of the Complaint.

         10.       Defendant denies the allegations contained in Paragraph 10 of the Complaint.

         11.       Defendant is without sufficient knowledge or information to respond to the

allegations contained therein and, therefore, denies the allegations contained in Paragraph 11 of

the Complaint.

         12.       In response to Paragraph 12 of the Complaint, Defendant states that Plaintiff’s

medical records speak for themselves and, therefore, denies the allegations contained therein.




4821-8615-8760.1                                   2
        Case: 1:19-cv-01709-DCN Doc #: 7 Filed: 10/03/19 3 of 12. PageID #: 30




         13.       In response to Paragraph 13 of the Complaint, Defendant states that Plaintiff’s

medical records speak for themselves and, therefore, denies the allegations contained therein.

         14.       In response to Paragraph 14 of the Complaint, Defendant states that Plaintiff’s

medical records speak for themselves and, therefore, denies the allegations contained therein.

         15.       Defendant is without sufficient knowledge or information to respond to the

allegations contained therein and, therefore, denies the allegations contained in Paragraph 15 of

the Complaint.

         16.       In response to Paragraph 16 of the Complaint, Defendant states that Plaintiff’s

medical records speak for themselves and, therefore, denies the allegations contained therein.

         17.       In response to Paragraph 17 of the Complaint, Defendant states that Plaintiff’s

medical records speak for themselves and, therefore, denies the allegations contained therein.

         18.       In response to Paragraph 18 of the Complaint, Defendant states that Plaintiff’s

medical records speak for themselves and, therefore, denies the allegations contained therein.

         19.       In response to Paragraph 19 of the Complaint, Defendant states that Plaintiff’s

medical records, including the notation cited in Paragraph 19 of the Complaint, speak for

themselves and, therefore, denies the allegations contained therein.

         20.       In response to Paragraph 20 of the Complaint, Defendant states that Plaintiff’s

medical records speak for themselves and, therefore, denies the allegations contained therein.

Further answering, Defendant states that Plaintiff effectively communicated with Defendant at

all times relevant to the allegations Contained in the Complaint.

         21.       In response to Paragraph 21 of the Complaint, Defendant states that Plaintiff’s

medical records speak for themselves and, therefore, denies the allegations contained therein.




4821-8615-8760.1                                  3
        Case: 1:19-cv-01709-DCN Doc #: 7 Filed: 10/03/19 4 of 12. PageID #: 31




Further answering, Defendant states that Plaintiff effectively communicated with Defendant at

all times relevant to the allegations Contained in the Complaint.

         22.       In response to Paragraph 22 of the Complaint, Defendant states that Plaintiff’s

medical records speak for themselves and, therefore, denies the allegations contained therein.

         23.       In response to Paragraph 23 of the Complaint, Defendant states that Plaintiff’s

medical records speak for themselves and, therefore, denies the allegations contained therein.

         24.       Defendant denies the allegations contained in Paragraph 24 of the Complaint.

         25.       Defendant denies the allegations contained in Paragraph 25 of the Complaint.

         26.       Defendant denies the allegations contained in Paragraph 26 of the Complaint.

         27.       Paragraph 27 of the Complaint contains a conclusion of law to which no response

is required. To the extent a response is deemed required, Defendant denies the allegations

contained in Paragraph 27 of the Complaint.

         28.       Defendant denies the allegations contained in Paragraph 28 of the Complaint.

         29.       Paragraph 29 of the Complaint contains a conclusion of law to which no response

is required.

         30.       Defendant denies the allegations contained in Paragraph 30 of the Complaint.

         31.       Defendant is without sufficient knowledge or information to respond to the

allegations contained therein and, therefore, denies the allegations contained in Paragraph 31 of

the Complaint.

         32.       Paragraph 32 of the Complaint contains a legal conclusion to which no response

is required. To the extent a response is deemed required, Defendant denies the allegations

contained in Paragraph 32 of the Complaint.




4821-8615-8760.1                                   4
        Case: 1:19-cv-01709-DCN Doc #: 7 Filed: 10/03/19 5 of 12. PageID #: 32




         33.       Paragraph 33 of the Complaint contains a legal conclusion to which no response

is required. To the extent a response is deemed required, Defendant denies the allegations

contained in Paragraph 33 of the Complaint.

         34.       Defendant denies the allegations contained in Paragraph 34 of the Complaint.

         35.       Defendant denies the allegations contained in Paragraph 35 of the Complaint.

         36.       Defendant denies the allegations contained in Paragraph 36 of the Complaint.

         37.       Defendant denies the allegations contained in Paragraph 37 of the Complaint.

                                     COUNT I
          SECTION 504 OF THE REHABILITATION ACT OF 1973, 29 U.S.C. § 701 et seq.

         38.       Defendant incorporates its responses to Paragraphs 1 through 37 of the Complaint

as if fully rewritten herein.

         39.       Defendant denies the allegations contained in Paragraph 39 of the Complaint.

         40.       Defendant denies the allegations contained in Paragraph 40 of the Complaint.

         41.       Paragraph 41 of the Complaint contains a legal conclusion to which no response

is required. To the extent a response is deemed required, Defendant denies the allegations

contained in Paragraph 41 of the Complaint.

         42.       Paragraph 42 of the Complaint contains a legal conclusion to which no response

is required.

         43.       Defendant denies the allegations contained in Paragraph 43 of the Complaint.

         44.       Defendant denies the allegations contained in Paragraph 44 of the Complaint.

         45.       Defendant denies the allegations contained in Paragraph 45 of the Complaint.

         46.       Defendant denies the allegations contained in Paragraph 46 of the Complaint.

         47.       Defendant denies the allegations contained in Paragraph 47 of the Complaint.

         48.       Defendant denies the allegations contained in Paragraph 48 of the Complaint.


4821-8615-8760.1                                   5
        Case: 1:19-cv-01709-DCN Doc #: 7 Filed: 10/03/19 6 of 12. PageID #: 33




         49.       Defendant denies the allegations contained in Paragraph 49 of the Complaint.

         50.       Defendant denies the allegations contained in Paragraph 50 of the Complaint.

         51.       Defendant denies the allegations contained in Paragraph 51 of the Complaint.

                                     COUNT II
          TITLE III OF THE AMERICANS WITH DISABILITIES ACT, 42 U.S.C. § 12181
                                       et seq.

         52.       Defendant incorporates its responses to Paragraphs 1 through 51 of the Complaint

as if fully rewritten herein.

         53.       Defendant denies the allegations contained in Paragraph 53 of the Complaint.

         54.       Defendant denies the allegations contained in Paragraph 54 of the Complaint.

         55.       Defendant denies the allegations contained in Paragraph 55 of the Complaint.

         56.       Defendant denies the allegations contained in Paragraph 56 of the Complaint.

         57.       Defendant denies the allegations contained in Paragraph 57 of the Complaint.

         58.       Defendant denies the allegations contained in Paragraph 57a of the Complaint.

         59.       Defendant denies the allegations contained in Paragraph 57b of the Complaint.

         60.       Defendant denies the allegations contained in Paragraph 57c of the Complaint.

         61.       Defendant denies the allegations contained in Paragraph 57d of the Complaint.

         62.       Defendant denies the allegations contained in Paragraph 58 of the Complaint.

         63.       Defendant denies the allegations contained in Paragraph 59 of the Complaint.

                                      COUNT III
           SECTION 1557 OF THE PATIENT PROTECTION AND AFFORDABLE CARE
                                 ACT, 42 U.S.C. § 18116

         64.       Defendant incorporates its responses to Paragraphs 1 through 59 of the Complaint

as if fully rewritten herein.

         65.       Paragraph 61 of the Complaint contains a legal conclusion to which no response

is required.

4821-8615-8760.1                                   6
        Case: 1:19-cv-01709-DCN Doc #: 7 Filed: 10/03/19 7 of 12. PageID #: 34




         66.       Paragraph 62 of the Complaint contains a legal conclusion to which no response

is required.

         67.       Defendant denies the allegations contained in Paragraph 63 of the Complaint.

         68.       Defendant denies the allegations contained in Paragraph 64 of the Complaint.

         69.       Paragraph 65 of the Complaint contains a legal conclusion to which no response

is required. To the extent a response is deemed required, Defendant denies the allegations

contained in paragraph 65 of the Complaint.

         70.       Paragraph 66 of the Complaint contains a legal conclusion to which no response

is required. To the extent a response is deemed required, Defendant denies the allegations

contained in Paragraph 66 of the Complaint.

         71.       Defendant denies the allegations contained in Paragraph 67 of the Complaint.

         72.       Defendant denies the allegations contained in Paragraph 68 of the Complaint.

         73.       Defendant denies the allegations contained in Paragraph 69 of the Complaint.

         74.       Defendant denies the allegations contained in Paragraph 70 of the Complaint.

         75.       Defendant denies the allegations contained in Paragraph 71 of the Complaint.

         76.       Defendant denies the allegations contained in the WHEREFORE Paragraph

immediately following Paragraph 71 of the Complaint, and further deny that Plaintiff is entitled

to any judgment against Defendant or any relief whatsoever

         77.       Defendant denies each and every allegation not specifically admitted herein to be

true.

                                    AFFIRMATIVE DEFENSES

         Defendant asserts the following affirmative defenses in response to Plaintiff’s Complaint.

By pleading these affirmative defenses, Defendant does not assume the burden of proving any



4821-8615-8760.1                                   7
        Case: 1:19-cv-01709-DCN Doc #: 7 Filed: 10/03/19 8 of 12. PageID #: 35




fact, issue, or element of a cause of action where such burden properly belongs to Plaintiff. In

addition, nothing stated herein is intended or shall be construed as a concession that any

particular issue or subject matter is relevant to Plaintiff’s allegations.

         1.        Plaintiff’s Complaint, in whole or in part, fails to state a claim upon which relief

may be granted.

         2.        Plaintiff lacks standing to assert the claims in the Complaint.

         3.        Defendant did not breach any legal duty to Plaintiff.

         4.        Plaintiff is estopped from recovering any relief from Defendant.

         5.        Plaintiff has not sustained any damages proximately or actually caused by

Defendant.

         6.        Plaintiff has failed to mitigate or minimize her damages, the existence of which

Defendant denies.

         7.        Plaintiff’s claims are barred, in whole or in part, by operation of the applicable

statutes of limitations and/or the doctrine of laches.

         8.        Plaintiff’s claims are barred, in whole or in part, by the doctrines of waiver,

estoppel, ratification, acquiescence, accord, satisfaction, and/or unclean hands.

         9.        Some or all of the damages sought by Plaintiff is not recoverable by law.

         10.       Plaintiff’s claims are improper because some of the factual allegations set forth in

the Complaint have no evidentiary support and Plaintiff has a reasonable opportunity to

investigate the allegations prior to filing the Complaint.

         11.       Plaintiff’s claims are barred to the extent that Plaintiff failed to exhaust all

required statutory, administrative, and/or judicial remedies, and to the extent Plaintiff has failed

to meet all necessary conditions precedent prior to seeking declaratory and injunctive relief



4821-8615-8760.1                                     8
        Case: 1:19-cv-01709-DCN Doc #: 7 Filed: 10/03/19 9 of 12. PageID #: 36




pursuant to the alleged statute(s), rule(s), and/or act(s).

         12.       Before filing this Complaint, Plaintiff failed to provide notice to the Defendant of

unequal treatment or unequal access or inadequate auxiliary services, or give Defendant an

opportunity to cure any deficiencies, and therefore Plaintiff’s claims fail and they cannot be

entitled to compensatory or punitive damages, injunctive relief, or reimbursement of attorney

fees.

         13.       The accommodations or auxiliary services demanded by Plaintiff would place an

undue burden on Defendant and, therefore, are not required by any statute, rule, or regulation.

         14.       Plaintiff’s claims are barred to the extent discovery shows that the changes they

seek are, or will be, moot.

         15.       Upon information and belief, Plaintiff’s claims are barred, in whole or in part,

because Plaintiff was not a bona fide patron of Defendant.

         16.       Plaintiff has not been denied full and safe access to all of the benefits,

accommodations, and services of Defendant’s facilities.

         17.       Defendant has communicated effectively with Plaintiff for all of Plaintiff’s visits

to or interactions with Defendant.

         18.       Plaintiff was provided equivalent facilitation and/or appropriate means to enjoy

the services and facilities of Defendant.

         19.       In the event that Defendant discovers any after-acquired evidence, Plaintiff’s

claims against Defendant and/or the relief sought by Plaintiff against Defendant may be barred

by the doctrine of after-acquired evidence.

         20.       Plaintiff failed to comply with his obligation to provide an affidavit of merit

supporting any medical claim against the Defendant.



4821-8615-8760.1                                    9
       Case: 1:19-cv-01709-DCN Doc #: 7 Filed: 10/03/19 10 of 12. PageID #: 37




         21.       If the Plaintiff sustained any damage or injury, such damage or injury, was

directly and proximately caused or contributed to by the negligence of persons other than this

answering Defendant.

         22.       Any and all damage or injury complained of was proximately caused by

intervening and superseding acts of persons or entities other than this answering Defendant.

         23.       If Plaintiff sustained any of the injuries or damages alleged in the Complaint, such

injuries or damages were caused, or were contributed to, by Plaintiff’s own comparative

negligence, intentional acts, culpable conduct, and express or implied assumption of the risk.

Such conduct serves as a bar to one or more of Plaintiff’s claims or entitles Defendant to a

reduction in Damages (O.R.C. §2307.22, O.R.C. §2315.32 et seq.).

         24.       Plaintiff knew of and appreciated the risks and hazards involved in the incident

about which the Complaint is made, and any injury and/or damages claimed were caused by or

arose out of such risks or hazards.

         25.       Plaintiff was aware of, acquiesced in, consented to and/or gave permission for any

or all of the alleged acts or omissions of which the Complaint is made and, accordingly, any and

all claims of injuries and/or damages are barred.

         26.       Defendant is entitled to a set-off of some or all damage pursuant to O.R.C. §

2307.28.

         27.       One or more of Plaintiff’s claims for damages are subject to the limits on certain

types of damages, and this Court is without jurisdiction to enter judgment for Plaintiff beyond

the limitations set forth in O.R.C. § 2323.43.

         28.       Defendant asserts that Plaintiff was fully advised of the alternatives available for

treatment of the medical condition and thereafter consented to the treatment rendered and



4821-8615-8760.1                                    10
       Case: 1:19-cv-01709-DCN Doc #: 7 Filed: 10/03/19 11 of 12. PageID #: 38




assumed the risk of such treatment.

         29.       Defendant is entitled to an apportionment of liability to other parties and non-

parties to this action pursuant to O.R.C. § 2307.23.

         30.       Defendant reserves the right to assert additional affirmative defenses at such time

and to such extent as is warranted by discovery and developments in this case.

         WHEREFORE, Defendant demands that Plaintiff’s Complaint be dismissed in its

entirety, with prejudice, that judgment be entered in Defendant’s favor, and that Defendant

recover its expenses, including reasonable attorneys’ fees, and such other and further relief to

which they may be entitled at law or in equity or as this Court deems just and appropriate.

                                                        Respectfully submitted,


                                                        /s/ Donald G. Slezak _____
                                                        David A. Campbell (0066494)
                                                        Donald G. Slezak (0092422)
                                                        Lewis Brisbois Bisgaard & Smith, LLP
                                                        1375 E. 9th Street
                                                        Suite 2250
                                                        Cleveland, OH 44114
                                                        Phone: (216) 298-1262
                                                        Fax: (216) 344-9421
                                                        david.a.campbell@lewisbrisbois.com
                                                        donald.slezak@lewisbrisbois.com

                                                        Attorneys for Defendant




4821-8615-8760.1                                   11
       Case: 1:19-cv-01709-DCN Doc #: 7 Filed: 10/03/19 12 of 12. PageID #: 39




                                  CERTIFICATE OF SERVICE

         I hereby certify pursuant to Civ. R. 5(B)(2)(c), that a true and accurate copy of the

foregoing was served this 3rd day of October, 2019, via the Court’s electronic filing system.

Parties may access this filing through the Court’s electronic filing system. If parties will not

receive notice via the Court’s electronic filing system, a true and correct copy of the foregoing

will be served via regular United States Mail, postage prepaid, upon the following:

         Sean H. Sobel
         Sobel, Wade & Mapley, LLC
         2460 Fairmount Boulevard
         Suite 314
         Cleveland, OH 44106
         Phone: (216) 223-7213
         Fax: (216) 223-7213
         Sobel@swmlawfirm.com

         Attorney for Plaintiff

                                                            /s/ Donald G. Slezak
                                                            Donald G. Slezak (0092422)

                                                            One of the Attorneys for Defendant




4821-8615-8760.1                               12
